Citation Nr: 0917878	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic fatigue 
syndrome (CFS).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee stress 
fracture.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for allergies and 
chemical sensitivity.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gynecological 
disorder.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for irritable bowel 
syndrome (IBS).

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for hiatal hernia.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for restrictive airway 
disease.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for fibromyalgia.

11.  Entitlement to service connection for insomnia.

12.  Entitlement to service connection for low grade fever.

13.  Entitlement to service connection for chronic infection.

14.  Entitlement to service connection for Type II Diabetes 
Mellitus, including as secondary to CFS.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1982 to February 1987, with additional reserve service from 
January 1988 to December 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In June 2008, the Veteran submitted a written statement 
withdrawing her claims for service connection for 
posttraumatic stress disorder (PTSD) and for right elbow and 
right forearm disorders.  She also withdrew her petitions to 
reopen claims for service connection for left shoulder 
bursitis, myaloencephagagia, and hypothyroidism.  38 C.F.R. 
§ 20.204 (2008).

As support for her claims, the Veteran testified at a hearing 
in June 2008 at the Board's offices in Washington, DC 
(Central Office hearing) before the undersigned Veterans Law 
Judge (VLJ).  After the hearing, the Veteran was given 60 
days to submit additional evidence, and she subsequently 
submitted an additional medical statement in August 2008, 
within 60 days of her hearing.  She also has indicated that 
she is waiving her right to have the RO initially consider 
this additional evidence - preferring, instead, for the 
Board to consider it in the first instance.  See generally 
38 C.F.R. §§ 20.709, 20.800, 20.1304 (2008).

Regrettably, though, the Board must remand this case to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.




REMAND

Before addressing the several claims at issue on appeal, the 
Board finds that additional development is required.  

First, during her hearing, the Veteran indicated she has 
received disability benefits from the Social Security 
Administration (SSA), and she requested that VA obtain these 
records.  A review of her file reveals that she had applied 
for SSA records in the mid-1990s, but the available records 
are sparse and noticeably incomplete.  It does not appear 
that adequate efforts were undertaken to obtain these 
records.  When, as here, VA is put on notice of the existence 
of relevant SSA records, VA must try and obtain these records 
before deciding the appeal as part of the duty to assist.  
See 38 C.F.R. § 3.159(c)(2) and (3) (2008); see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 
Vet. App. 198, 204 (1997).

Second, the Veteran also indicated during her hearing that 
she has continued to receive relevant treatment since 2002 at 
the Greenville Outpatient Clinic, an affiliate of the VA 
Medical Center (VAMC) in Columbia, South Carolina.  Some of 
these VA treatment records are on file for 2002-2004, 
although these records appear to be incomplete, especially 
for 2004.  And inasmuch as she indicates continuing treatment 
through June 2008, though no recent records are associated 
with her claims file, there appears to be additional records 
that still need to be obtained.  At minimum, VA needs to 
obtain all of her relevant treatment records from the 
Columbia VAMC, including any dated since 2002.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because 
it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  



Third, VA needs to provide additional Veterans Claims 
Assistance Act (VCAA) notice to comply with the Court's 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  More 
specifically, additional notice is needed to:  (1) notify the 
Veteran of the evidence and information necessary to reopen 
her claims for service connection (i.e., by describing what 
is meant by new and material evidence); (2) identify what 
specific evidence is required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial of these claims on their 
merits; and (3) provide general VCAA notice for the 
underlying service connection claims that complies with 
38 U.S.C.A. § 5103(a) (West 2007), 38 C.F.R. § 3.159(b) 
(2008), and any applicable legal precedent.  VA's Office of 
General Counsel has issued informal guidance interpreting 
Kent as requiring the notice to specifically identify the 
kind of evidence that would overcome the prior deficiency 
rather than simply stating the evidence must relate to the 
stated basis of the prior denial.  See VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006).

The RO's May 1998 rating decision, which initially considered 
and denied the Veteran's claims for service connection for a 
left knee stress fracture, gynecological disorder, hiatal 
hernia, allergies and chemical sensitivity, and restrictive 
airway disease, is the final decision on the merits of these 
claims.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  That 
decision, in relevant part, denied service connection for the 
left knee stress fracture because it was noted as a pre-
existing condition by the service entrance examination 
report, and there was no competent evidence of permanent 
worsening of the condition, as required for showing service 
connection by aggravation.  Further, the May 1998 decision 
denied service connection for gynecological disorder, 
hiatal hernia, allergies and chemical sensitivity, and 
restrictive airway disease, because there was no evidence of 
in-service incurrence of these disorders.  Specifically, her 
service treatment records (STRs) were unremarkable for 
treatment or diagnosis of any of these disorders during her 
period of active military service.  And although not a 
specified basis for the denial, there was also a lack of 
requisite medical nexus evidence etiologically linking these 
disorders to her military service.



Similarly, the RO's November 1998 rating decision, which 
considered and denied the Veteran's claims for service 
connection for migraine headaches, fibromyalgia, depression, 
IBS, and CFS, is the final decision on the merits of these 
claims.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  That 
decision, in relevant part, denied service connection for 
migraine headaches because it was noted as a pre-existing 
condition by the service entrance examination report, and 
there was no competent evidence of permanent worsening of the 
condition, as required for showing service connection by 
aggravation.  Also, that November 1998 decision denied 
service connection for fibromyalgia, depression, IBS, and 
CFS, because there was no requisite medical nexus evidence 
etiologically linking any of these respective disorders to 
her period of active military service.  

The RO's April 2003 VCAA notice letters, however, did not 
describe what type of evidence would be necessary to overcome 
these prior evidentiary shortcomings.  38 C.F.R. § 3.156(a) 
(2008).  Rather, the letters only describe what is meant by 
new and material evidence in a general sense, but to 
reiterate, not with respect to the specific missing elements 
of the previously denied claims for service connection.  
Indeed, the RO has provided the Veteran no other VCAA notice 
letters that directly advise what specific evidence would be 
required to reopen her respective claims for service 
connection.  She must receive this VCAA notice before 
deciding the appeal of these claims.

Finally, it is unclear whether the Veteran's period of 
reserve service from January 1988 to December 1995 included 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).  There are medical records pertinent to various 
claims during this period of reserve service, so the 
possibility of ACDUTRA or INACDUTRA periods could assist the 
Veteran in establishing her several claims on appeal.  
Indeed, a November 2003 PIES response from the Veteran's 
service department failed to verify if that period of reserve 
service was ACDUTRA or INACDUTRA, instead requiring follow-
up.  Unfortunately, the RO did not appear to further develop 
this aspect of the claim.  The Board does note that a service 
personnel record shows ACDUTRA in August 1988.  The RO should 
contact the Veteran's service department to clarify whether 
there are any additional periods of ACDUTRA or INACDUTRA 
during January 1988 to December 1995.

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Obtain the Veteran's SSA records, including all 
medical records which formed the basis of any decision 
rendered by that agency.  If these requested records are 
unavailable, or the search for them otherwise yields 
negative results and further attempts to obtain these 
records would be futile, this must be documented in the 
claims file and the Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.	Ask the Veteran to assist in the search 
for her VA treatment records by specifying 
dates, locations, and providers of treatments 
at VA facilities since 2002.  After allowing 
an appropriate time for response, contact the 
VAMC in Columbia, South Carolina, to obtain 
all of her relevant treatment records, 
especially any outstanding records not already 
associated with the claims file dated since 
2002.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 38 C.F.R. 
§ 3.159(c)(2).

3.  Send the Veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies her of the 
evidence and information necessary to reopen the 
previously denied claims for service connection for left 
knee stress fracture, gynecological disorder, hiatal 
hernia, allergies and chemical sensitivity, restrictive 
airway disease, migraine headaches, fibromyalgia, 
depression, IBS, and CFS; and (2) notifies her of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that 
were found insufficient in the respective, prior final 
denials on the merits.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

4.  Contact the Veteran's service department 
or any other appropriate source to determine 
any periods of ACDUTRA or INACDUTRA during 
January 1988 to December 1995.

5.	Then readjudicate the claims in light of 
any additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send her a supplemental statement of the case 
(SSOC) and give her an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration of these 
several claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


